Citation Nr: 0311121	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  92-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1967 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in February 
1992 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  The Board remanded this 
case to the RO in April 1994 and June 1996 for additional 
development.  The case was then returned to the Board in 
January 2003. 


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran what is needed to substantiate the claim.  A review 
of the claims folder reveals that, by supplemental statement 
of the case dated in October 2002, the RO notified the 
veteran of the provisions of the VCAA and what evidence was 
necessary to substantiate his claim on appeal.  However, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 1, 2003), the 
United States Court of Appeals for the Federal Circuit held 
that the VCAA required that the veteran be afforded one year 
to submit additional evidence.  That one-year period has not 
yet passed, nor has he otherwise waived his right to that 
response period.   

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.  

The Board takes this opportunity to advise the veteran that 
the conduct of the efforts as directed in this remand, as 
well as any other development directed by the RO, is 
necessary for a comprehensive and correct adjudication of his 
claim.  The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  Based on his lack of response to 
the RO's previous attempts to obtain specific information 
from him that would possibly allow his alleged stressors to 
be corroborated, no further development in this respect will 
be ordered.  The veteran is hereby advised that it is his 
responsibility to cooperate with VA's efforts to help him 
develop his claim, and failure to do so may result in denial 
of the claim.  If the veteran would like to submit additional 
specific information concerning his alleged stressors (i.e., 
dates, places, locations, names, etc.), he should do while 
this case is in Remand status.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, to include with regard to 
notice to the veteran of the one year 
period for submission of additional 
evidence.  Any notice given, or action 
taken thereafter by the RO, must comply 
with the holdings of Disabled American 
Veterans, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  

2.  If otherwise appropriate, the RO 
should issue a supplemental statement of 
the case (SSOC) in response to any 
additional evidence or argument received 
from the appellant.  Then, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The Board intimates no opinion, either factual or legal, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


